284 S.E.2d 688 (1981)
STATE of North Carolina
v.
Bobby W. GREEN, Jr.
No. 8118SC672.
Court of Appeals of North Carolina.
December 15, 1981.
*689 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Ben G. Irons II, Raleigh, for the State.
Asst. Public Defender Frederick G. Lind, Greensboro, for defendant-appellant.
VAUGHN, Judge.
Defendant brings forward three assignments of error. None of them disclose prejudicial error.
Defendant's first assignment of error relates to testimony by Dr. Dove concerning the paternity tests administered to defendant, the natural mother, and the child. Defendant argues that Dr. Dove did not personally perform the tests. He, therefore, should not be allowed to testify to their results and to the possibility that defendant is the child's natural father. G.S. 8-50.1, however, specifically allows such testimony: "The results of those blood tests and comparisons, including the statistical likelihood of the alleged parent's parentage, if available, shall be admitted in evidence when offered by a duly qualified, licensed practicing physician, duly qualified immunologist, duly qualified geneticist, or other duly qualified person."
Dr. Dove is the director of paternity testing in the immunology lab of Bowman-Gray School of Medicine. He, therefore, is a duly qualified person under G.S. 8-50.1. Since G.S. 8-50.1 allows testimony of paternity test results without requiring personal performance of the test, defendant's objection is overruled. We also overrule defendant's objections to Dr. Dove's testimony explaining the paternity test.
Defendant next assigns as error the admission of opinion testimony by the natural mother. The district attorney asked her, "Now, would you look at your daughter and Mr. Green and tell us if she bears any relationship to Mr. Green." Overruling objections by defendant, the court allowed the witness to reply, "To me, the forehead, she has the forehead and the side view." Defendant argues that the opinion invaded the province of the jury.
Even if the question by the district attorney was improper, we fail to find prejudicial *690 error. Where paternity is in issue, the child may be exhibited to show a resemblance to the alleged father. 1 Stansbury, N.C. Evidence § 119 (Brandis rev. 1973). Here, the child had been introduced into evidence as State's Exhibit No. 3. Although the defendant did not take the stand, he was present in the courtroom. The jury was, therefore, free to observe both the defendant and child and reach its own conclusion as to any similarities in appearance. See also State v. Brackett, 218 N.C. 369, 372, 11 S.E.2d 146, 148 (1940).
Defendant's final argument is that the court erred in allowing hearsay evidence concerning defendant's alleged work record. The child support enforcement officer assigned to the mother and child's case, testified concerning defendant's ability to work. At one point, the officer referred to his file in answer to a question about when defendant had earlier had a job. The record is unclear as to whether the witness checked his file before or during trial. The witness, however, clearly stated in later testimony that his opinion that defendant was presently able to work was based on his conversations with and observations of defendant. Since the witness' opinion was based on personal knowledge, defendant's assignment of error is without merit.
No error.
WEBB and HILL, JJ., concur.